984 So.2d 633 (2008)
Marketta MALOY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1030.
District Court of Appeal of Florida, Fourth District.
June 18, 2008.
Marketta Maloy, Quincy, pro se.
Bill McCollum, Jr., Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
*634 PER CURIAM.
The appellant seeks additional jail credits on a Broward County violation of probation sentence for time spent in the Miami-Dade County jail. The lower court denied relief relying upon Gethers v. State, 838 So.2d 504 (Fla.2003), and records showing the appellant was not served with the Broward County arrest warrant until she was transferred to Broward County. If the appellant's probation was revoked solely for the new offenses in Miami-Dade County, she would be entitled to additional jail credits from the time of the initial arrest for the Miami-Dade County crimes. See Kendrigan v. State, 941 So.2d 529 (Fla. 4th DCA 2006). While the record does not refute this possibility, the motion does not make sufficient allegations to warrant reversal. As such, we affirm the lower court's denial, but without prejudice to appellant seeking relief pursuant to rule 3.850, if such relief would be timely and non-successive. See generally Burriesci v. State, 955 So.2d 645 (Fla. 4th DCA 2007).
SHAHOOD, C.J., WARNER and HAZOURI, JJ., concur.